Name: 1999/150/EC: Commission Decision of 4 February 1999 amending Decision 93/160/EEC drawing up a list of third countries from which Member States authorise the importation of semen of domestic animals of the porcine species and Decision 95/94/EC establishing a list of semen collection centres approved for the export to the Community of semen of domestic animals of the porcine species from certain third countries (notified under document number C(1999) 230) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  Europe;  cooperation policy;  trade;  agricultural activity;  means of agricultural production
 Date Published: 1999-02-25

 Avis juridique important|31999D01501999/150/EC: Commission Decision of 4 February 1999 amending Decision 93/160/EEC drawing up a list of third countries from which Member States authorise the importation of semen of domestic animals of the porcine species and Decision 95/94/EC establishing a list of semen collection centres approved for the export to the Community of semen of domestic animals of the porcine species from certain third countries (notified under document number C(1999) 230) (Text with EEA relevance) Official Journal L 049 , 25/02/1999 P. 0040 - 0041COMMISSION DECISION of 4 February 1999 amending Decision 93/160/EEC drawing up a list of third countries from which Member States authorise the importation of semen of domestic animals of the porcine species and Decision 95/94/EC establishing a list of semen collection centres approved for the export to the Community of semen of domestic animals of the porcine species from certain third countries (notified under document number C(1999) 230) (Text with EEA relevance) (1999/150/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/429/EEC of 26 June 1990 laying down the animal health requirements applicable to intra-Community trade in and imports of semen of domestic animals of the porcine species (1), as amended by the Act of Accession of Austria, Finland and Sweden, and in particular Articles 7 and 8(1) thereof,Whereas Hungary meets the criteria for inclusion in the list of third countries from which imports of pig semen are authorised;Whereas Commission Decision 93/160/EEC of 17 February 1993 (2), as amended by Decision 94/453/EC (3), establishes a list of third countries from which Member States may authorise the importation of semen of domestic animals of the porcine species;Whereas Commission Decision 95/94/EC (4), as amended by Decision 97/170/EC (5), establishes a list of semen collection centres approved for the export to the Community of semen of domestic animals of the porcine species from certain third countries;Whereas the competent veterinary services of the United States of America and Hungary have sent a list of semen collection centres officially approved for the export of pig semen to the Community; whereas the Community has received guarantees regarding these centres' compliance with the requirements of Article 8 of Directive 90/429/EEC; whereas the list of approved centres should therefore be amended;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Hungary is added to the Annex to Decision 93/160/EEC, as amended.Article 2 In the Annex to Decision 95/94/EC, as amended:1. the following collection centres are added to Part 2:- PIC Kentucky Gene Transfer Center3003 Pleasant Ridge RoadAdolphus, KYApproval code: 97 KY001- Swine Genetics International, Ltd30805 595th AvenueCambridge, IowaApproval code: 95 IA001;2. a new Part 3 is added, for Hungary:'PART 3HUNGARY- OMTV RT Magyarkereszturi.Al-Allomas9346 Magyarkeresztur Kossuth L.u.63HungaryApproval code: H.05`.Article 3 This Decision is addressed to the Member States.Done at Brussels, 4 February 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 224, 18. 8. 1990, p. 62.(2) OJ L 67, 19. 3. 1993, p. 27.(3) OJ L 187, 22. 7. 1994, p. 11.(4) OJ L 73, 1. 4. 1995, p. 87.(5) OJ L 68, 8. 3. 1997, p. 27.